DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status
2.  The Amendment filed 4/10/22 has been entered.  Claims 1-19 are pending.  Pending claims 13-19 remain withdrawn from present consideration.  Pending amended claims 1-12 are rejected for the reasons set forth below. 

Claim Rejections - 35 USC §112
3. The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

4.  Claims 1-12 are rejected under 35 U.S.C. §112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, it appears that the written description of applicant’s specification does not sufficiently support the newly added limitation “establishing a tokenization infrastructure.”  The specification does not describe in any recognizable way how a computer-implemented method, as now claimed, establishes “a tokenization infrastructure.”   For example, the specification discusses the use of various hardware computing systems, platforms and devices, such as various servers and various user devices and associated user interfaces, which may be used as hardware infrastructure to perform various steps in an overall process of sharing a value held in a financial account, and the use of a token as vehicles for sharing the value in the account, with a recipient/receiver of the token.  However, the specification does not appear to adequately or sufficiently explain how a computer-implemented method, in a single step, could “establish” such a hardware-based tokenization infrastructure nor what such hardware-based infrastructure would include in terms of hardware components, interconnectivity or functionality.  A computer-implemented functional claim fails to satisfy the written description requirement, where, as here, the invention is claimed and described in one or more limitations using functional language, since the specification does not sufficiently identify and describe how the invention achieves the claimed function, and therefore such a claim should be rejected under 35 U.S.C. §112(a), or 35 U.S.C. §112, 1st ¶ (pre-AIA ). (See, MPEP §2161.01) 
Since claim 7 is directed substantially to the subject matter of claim 1 and therefore has the substantially same issue as claim 1, this claim is rejected for the grounds and rationale used to reject claim 1. 
 Since claims 2-6 and 8-12 include the respective limitations of claims 1 or 7 since they depend therefrom, these claims are rejected for the grounds and rationale used to reject claims 1 and 7. 
Appropriate correction or clarification of these claims is required.  No new matter may be added. 

Claim Rejections - 35 USC §101
5. 35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

6.  Claims 1-12 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. 
In sum, amended claims 1-12 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 
	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1-6) and a manufacture (claims 7-12), where the manufacture is substantially directed to the subject matter of the process. (See e.g., MPEP §2106.03)  Therefore, we proceed to step 2A, Prong 1. 
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  Here, the independent claims at their core recite the abstract idea of: 
establishing a tokenization infrastructure; 
selecting, …, an account tokenized … for which sharing privileges are to be offered; 
defining, …, constraints upon the sharing privileges to the account, the constraints comprising at least one of the following: 
an identification of at least one recipient to receive the sharing privileges, 
a time for enabling and disabling the sharing privileges, 
an amount of asset value within the account to be conveyed with the sharing privileges, 
a quantity of transactions to be permitted with the account, 
at least one vendor approved for transaction with the account, and 
at least one type of transaction available for the sharing privileges; 
sending, …, a request for a digital token for the account, wherein sending the request for the digital token comprises sending the request to at least one of the following: 
the institution associated with the account, 
a digital tokenization service provider associated with the institution associated with the account, and 
a digital wallet associated with the account; 
receiving, …, the digital token for the account; 
providing access to the digital token … , … (and) providing at least one of the following: 
an encryption of the digital token as a virtual identifier, and  
… interacting with at least one of the following: 
a physical POS terminal, 
an e-commerce terminal, and 
an ATM; 
receiving, …, a request to utilize the digital token … for performing a transaction, wherein receiving the request comprises receiving transaction details associated with the request; 
verifying, …, whether the transaction details are within the constraints established for the account; and 
responsive to determining that the transaction details are within the constraints: 
	applying the digital token to affect the transaction, wherein the applying the digital token comprises: 
selecting, by a receiver (a user) … , the shared account, 
receiving, from the receiver (user) … , a request to perform the transaction using the shared account, 
… make the virtual identifier comprising the encrypted digital token available to a third party for use in completing the transaction, and 
causing a transfer of asset value from the shared account to facilitate the transaction in response to the application of the digital token. 
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial activities (e.g., requesting to perform a financial transaction using a tokenized value in a financial account, including allowing access to or sharing of, a financial account to enable a requesting user to be able to use/share the account as a payment source in accordance with various predetermined constraints/rules/sharing privileges placed by the account holder on the requested shared account and/or on transactions using a tokenized value in the shared account). 
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the independent claim(s) is/are directed does not include limitations or additional elements that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or other computing device or a network, or via software programming, that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). 
The dependent claims simply further refine and limit the abstract idea recited by the independent claims, from which these claims respectively directly or indirectly depend, where the abstract idea is described above. 
Claims 2-5 and 8-11 simply further refine the abstract idea by adding various request and/or acceptance messaging for selecting or requesting to use the shared account, including a type of communication protocol or type of code to use for the messaging, but they do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). (See MPEP § 2106.05) 
	Claims 6 and 12 simply further refine the abstract idea by adding limitations describing where the additional element of the intermediary server is located, but they do not provide a technological improvement to the additional element nor do they add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). (See MPEP § 2106.05) 
Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter. 
The additional elements in both the independent and dependent claims, which are listed below in the Step 2B analysis and recited respectively by the claims, are recited at a high level of generality and are being used simply implement the recited abstract idea or to simply further refine the recited abstract idea.   
The claims, both independent and dependent, viewed individually and as a whole, including each combination of limitations and elements, are not directed to a technological improvement, and do not integrate the judicial exception (i.e., abstract idea) into a practical application since the claims do not recite: (i) an improvement to the functioning of a computer or computing device; (ii) an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); (iii) an application of the abstract idea with, or by use of, a particular machine; (iv) a transformation or reduction of a particular article to a different state or thing (See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process by use of a mathematical formula to control operation of a rubber mold device; Contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process that simply used a formula in the claims w/o bringing about anything more); and (v) other meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). (See e.g., MPEP §2106.05(a)-(c), (e)-(h)) Therefore, the claims are directed to an abstract idea.  
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept).  Here, the recited additional elements, such as: one or more “controlled interface”, a “second network-accessible device,” a “POS terminal”, an “intermediary server”, a ”digital tokenization service provider” associated with a “financial institution,” a “computer-readable media” to store executable instructions thereon, do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See e.g., MPEP §2106.05(f))  The additional elements are specified at a high level of generality as simply facilitating and/or performing generic computer data receipt and processing/analysis steps, data storage and communication, and outputting/displaying steps such as those typically used in a general purpose computer, computing system and computer network, a user device that includes a user interface controlled by the user and/or via software programming, where the additional elements are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved. (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least ¶¶ 015-020, 023, 032, 034-035, 038-039, 041, 123, 127, 135, 139-143, and 146-147). 
As described above, the additional elements of each of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis.  None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed. 

7.  Examiner’s Note:  Regarding claims 1-12, the absence of a prior art rejection of these claims should not be construed as being indicative of the respective claimed subject matter being allowable over any relevant prior art.  A search and full consideration of relevant prior art will be conducted when these claims recite subject matter that is supported by the specification to a sufficient degree such that the full extent and clear scope of the claimed subject matter and claimed functionality is sufficiently understood to be properly searched (i.e., when the respective 35 USC §112(a) rejection is overcome). (See e.g., MPEP §2173.06 II) 

Response to Arguments
8.  Applicant’s arguments filed 4/10/22 have been fully considered. 
	In view of the amended claims, the prior objections to the claims and the prior rejection to the claims under 35 USC §112(b) are withdrawn. 
	Applicant’s arguments (Amendment, Pg. 13) regarding a subsequent action being non-final are unclear. This present Final Office action is based on a 101 rejection and a 112(b) rejection necessitated by applicant’s amended claims. 
Applicant’s arguments (Amendment, Pgs. 9-13) concerning the prior rejection of the claims under 35 USC §101, including supposed deficiencies in the rejection, are not persuasive for the following reasons.  Under the prior and current 101 analysis under 2019 PEG, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements.  The abstract idea has been restated herein in line with the 2019 PEG guidance and the amended claims.  Applicant is directed to the above full Alice/Mayo analysis in the 101 rejection. 
Additionally, applicant’s arguments that the use of various claimed hardware computing devices, platforms or networks, specifically an “intermediary server,” preclude the claims being directed to a patent-ineligible abstract idea are not persuasive. The various hardware components recited by the claims, including the intermediary server, are “additional elements” that are recited in the claims at a high degree of generality and are simply being used to carry out the recited abstract idea that is described above in the 101 rejection (i.e., they “apply it”), where, as discussed previously in the 101 rejection of the former version of the claims, and above in the 101 rejection based on the instant amended claims, these additional elements are not themselves being technologically improved nor do they provide a technological solution to a technological (vs. a financial) problem.  The additional elements simply carry out the various recited functionality to process a requested use of value held in a financial account belonging to another, by a requesting party.  Allowing a requesting party to use a value held in the financial account of another falls within the category, under Step 2A, Prong 1, of being a fundamental economic practice. 
Applicant has not pointed specifically to any feature described in the specification that supposedly gives rise to a technological improvement to any recited additional element or to another technology or that a technological solution to a technical problem is being addressed by the claims, and if so, how.  An additional element, feature or functionality that supposedly brings about a technological improvement (i.e., an integration into a practical application of the subject matter) must be identified in the specification and claimed in order for the claims to arguably be directed to that technological improvement (i.e., an integration into a practical application). (See e.g., Berkheimer v HP Inc. (CAFC 2018-2-8), Slip opinion at 15-16)  Therefore, for these reasons and the reasons given above, the rejection of these claims under 35 USC §101 is maintained. 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571)270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776, and the fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696